DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner approves applicant’s new title filed 07/15/2022 of:
DISPLAY SUBSTRATE INCLUDING CLOSED ANNULAR STRUCTURES SURROUNDING DISPLAY REGION TO REDUCE CRACKING

Claim Objections
The previous claim objections are withdrawn in view of applicant’s claim amendments filed 07/15/2022.

Claim 7 is objected to because of the following informalities:  
Regarding Claim 7:
In Line 4: Before “same as”, delete “as”.  Insert ---the---.

Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous indefiniteness rejections are withdrawn in view of applicant’s claim amendments filed 07/15/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-18 & 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2015/0255740 to Nakada et al. (from hereinafter Nakada, prior art of record).
Regarding Claim 1, Nakada teaches a display substrate (e.g. Figs. 1-13; see Fig. 10 reproduced below for convenience) having a display region (102; see Fig. 10 & ¶ [0053-68]) and a non-display region (e.g. peripheral region including “crack inhibiting regions” 110/115; see ¶ [0055-70 & 216-218]) disposed around the display region (102), wherein the display substrate comprises:
a base substrate (101; see ¶ [0030-35]) and a barrier structure (e.g. 115) disposed on a side of the base substrate (e.g. top of 101), wherein the barrier structure (115) is disposed in the non-display region (115), and the barrier structure (115) comprises a metal structure (137; see ¶ [0218] teaching “the second crack inhibiting layer 137 is formed using the same material as the [metal] gate electrode 133… so as not to increase the number of steps”) and a protective layer (organic insulating layer 141; see ¶ [0115]) which are arranged on the base substrate (101) in sequence and the protective layer (141) covers the metal structure (137),
wherein a preparation material of the protective layer (141) comprises an organic insulating material, and the protective layer (141) has a buffer function (e.g. “crack inhibiting” function; see again ¶ [0055-70 & 216-218]).
Although Nakada may not explicitly teach that a preparation material of the organic protective layer (141) comprises polyimide as required by amended Claim 1, Nakada does teach that polyimide is an art-recognized equivalent organic insulating material used for fabricating flexible OLED displays (see ¶ [0118, 206, 344, & 349]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the organic protective layer (141) comprising polyimide, because Nakada suggests that a polyimide protective layer may predictably and beneficially inhibit the promulgation of cracks throughout the OLED display panel (see Nakada ¶ [0349]).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the organic protective layer (141) comprising polyimide as claimed because Nakada demonstrates that polyimide is an art-recognized equivalent organic material used for the same purpose of inhibiting cracking in an OLED display panel. (See MPEP § 2144.06-07)  

    PNG
    media_image1.png
    304
    665
    media_image1.png
    Greyscale

Regarding Claim 2, Nakada teaches the display substrate according to claim 1, wherein the metal structure (137) comprises at least one closed annular structure (137), and each of the at least one closed annular structure (137) surrounds the display region (102).

Regarding Claim 3, Nakada teaches the display substrate according to claim 1, wherein the metal structure (137) comprises a plurality of closed annular structures (inner/outer 137) arranged at intervals (as reasonably illustrated by plan view of Fig. 8; see also ¶ [0216-218]).

Regarding Claim 4, Nakada teaches the display substrate according to claim 3.
Nakada may not explicitly teach:
that the plurality of closed annular structures (137) are arranged at equal intervals.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the spacing intervals between the closed annular structures (150/152) of Nakada to be equal as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Nakada is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.
Finally, the proposed “equal intervals” modification would also be obvious because it has been held that choosing from a finite number of identified, predictable solutions (i.e. one skilled in the art would recognize that there are only two predictable solutions regarding the interval spacings [e.g. equal or unequal]) with a reasonable expectation of success (e.g. regarding forming a crack-inhibition layer in a display device) meets the basic requirements for a prima facie case of obviousness. (See MPEP § 2143)

Regarding Claim 5, Nakada teaches the display substrate according to claim 1, wherein the non-display region (115) comprises a first annular region (e.g. including outer 137 further from display region 102) and a second annular region (e.g. including inner 137 nearer display region 102) that respectively surround the display region (102), the first annular region (outer 137) is sleeved to a side of the second annular region (inner 137) distal from the display region (102), the metal structure (e.g. outer 137) is disposed in the first annular region (at outer 137), and a gap exists between the metal structure (outer 137) and a film layer structure (e.g. 154; see ¶ [0189-193]) disposed in the second annular region (at inner 137).

Regarding Claim 6, Nakada teaches the display substrate according to claim 5, further comprising a conductive structure (e.g. inner 137) disposed in the second annular region (inner 137);
wherein the metal structure (outer 137) and the conductive structure (inner 137) are disposed on the same layer (132), and a preparation material (see ¶ [0218]) of the metal structure (outer 137) is the same as that of the conductive structure (inner 137).

Regarding Claim 7, Huang teaches the display substrate according to claim 6,
wherein the conductive structure (inner 137) comprises a gate wiring (e.g. gate 133; see again Fig. 10 & ¶ [0218]); and
the metal structure (outer 137) and the gate wiring (133) are disposed on the same layer (132), and the preparation material (see ¶ [0122, 218]) of the metal structure (outer 137) is the same as that of the gate wiring (133; see ¶ [0218] teaching “the second crack inhibiting layer 137 is formed using the same material as the gate electrode 133… so as not to increase the number of steps”).

Regarding Claim 8, Nakada teaches the display substrate according to claim 1, wherein a preparation material (see ¶ [0122, 218]) of the metal structure (outer 137) comprises at least one of molybdenum, titanium, aluminum and silver.

Regarding Claim 9, Nakada teaches the display substrate according to claim 1, wherein the display substrate is an organic light emitting diode (OLED) display substrate (see Nakada ¶ [0051, 57-59]) or a quantum dot light emitting diode (QLED) display substrate.

Regarding Claim 10, Nakada teaches a method for manufacturing a display substrate (see again Fig. 10 shown above), the display substrate having a display region (102) and a non-display region (115) disposed around the display region (102), the method comprising:
providing a base substrate (101); 
forming a metal structure (outer 137) in the non-display region (115) on the base substrate (101) with a metal material (see ¶ [0122, 218]); and
forming a protective layer (141) in the non-display region (115) on the base substrate (101) having a formed metal structure (outer 137) for causing the protective layer (141) to cover the metal structure (137),
wherein a preparation material of the protective layer (141) comprises an organic insulating material, and the protective layer (141) has a buffer function (e.g. “crack inhibiting” function; see again ¶ [0055-70 & 216-218]).
Although Nakada may not explicitly teach that a preparation material of the organic protective layer (141) comprises polyimide as required by amended Claim 1, Nakada does teach that polyimide is an art-recognized equivalent organic insulating material, which proves useful in fabricating flexible OLED displays (see ¶ [0118, 206, 344, & 349])
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the organic protective layer (141) comprising polyimide, because Nakada suggests that a polyimide protective layer may predictably and beneficially inhibit the promulgation of cracks throughout the OLED display panel (see Nakada ¶ [0349]).
Finally, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the organic protective layer (141) comprising polyimide as claimed because Nakada demonstrates that polyimide is an art-recognized equivalent organic material used for the same purpose of inhibiting cracking in an OLED display panel. (See MPEP § 2144.06-07)

Regarding Claim 11, Nakada teaches the method according to claim 10, wherein forming the metal structure (outer 137) in the non-display region (115) on the base substrate (101) with the metal material (see ¶ [0122, 218]) comprises:
forming at least one closed annular structure (outer 137) in the non-display region (115) on the base substrate (101) with the metal material (see ¶ [0122, 218]) and by a patterning process (see ¶ [0153-162]),
wherein each of the at least one closed annular structure (outer 137) surrounds the display region (102).

Regarding Claim 12, Nakada teaches the method according to claim 11, wherein forming at least one closed annular structure (outer 137) in the non-display region (115) on the base substrate (101) with the metal material (see ¶ [0122, 218]) and by the patterning process (see again ¶ [0153-162]) comprises:
forming a plurality of closed annular structures (137) arranged at intervals (as reasonably illustrated by Figs. 8 & 10) in the non-display region (115) on the base substrate (101) with the metal material and by the patterning process (see again ¶ [0153-162]).
Regarding Claim 13, Nakada teaches the method according to claim 10, wherein the non-display region (115) comprises a first annular region (e.g. including outer 137 further from display region 102) and a second annular region (e.g. including inner 137 nearer display region 102) that respectively surround the display region (102), and the first annular region (outer 137) is sleeved to a side of the second annular region (inner 137) distal from the display region (102); and
forming the metal structure (outer 137) in the non-display region (115) on the base substrate (101) with the metal material (see ¶ [0122, 218]) comprises:
forming the metal structure (outer 137) in the first annular region (outer 137) on the base substrate (101) and forming a conductive structure (inner 137) in the second annular region (inner 137) on the base substrate (101) with the metal material and by a one-patterning process (see Nakada disclosing similar masking/etching patterning process in ¶ [0153, 218]), wherein a gap exists (see again Figs. 8 & 10) between the metal structure (outer 137) and the conductive structure (inner 137).

Regarding Claim 14, Nakada teaches the method according to claim 13, wherein forming the metal structure (outer 137) in the first annular region (outer 137) on the base substrate (101) and forming the conductive structure (inner 137) in the second annular region (inner 137) on the base substrate (101) with the metal material (see ¶ [0122, 218]) and by the one-patterning process (see again Nakada disclosing similar masking/etching patterning process in ¶ [0153, 218]) comprises:
forming the metal structure (outer 137) in the first annular region (outer 137) on the base substrate (101) and forming a gate wiring (inner 137) in the second annular region (inner 137) on the base substrate (101) with the metal material (see ¶ [0122, 153, & 218]) and by the one-patterning process, wherein a gap exists between the metal structure (outer 137) and the gate wiring (inner 137).

Regarding Claim 15, Nakada teaches the method according to claim 10, wherein forming the barrier structure (115) in the non-display region (115) on the base substrate (101) with the metal material (see ¶ [0122, 218]) comprises:
forming the metal structure (outer 137) in the non-display region (115) on the base substrate (101) with at least one of molybdenum, titanium, aluminum (see ¶ [0122, 218]) and silver and by a patterning process (see ¶ [0153, 218]).

Regarding Claim 16, Nakada teaches a display panel (see again Figs. 8 & 10 shown above), comprising a display substrate, the display substrate has a display region (102) and a non-display region (115) disposed around the display region (102), and the display substrate comprises a base substrate (101) and a barrier structure (115) disposed on a side (e.g. top of 110) of the base substrate (101); and
wherein the barrier structure (115) is disposed in the non-display region (115), the barrier structure (115) comprises a metal structure (outer 137) and a protective layer (141) which are arranged on the base substrate (102) in sequence and the protective layer (141) covers the metal structure (outer 137).

Regarding Claim 17, Nakada teaches a display apparatus, comprising the display panel as defined in claim 16.
Nakada may not explicitly teach:
that the plurality of closed annular structures (137) are arranged at equal intervals.
Nevertheless, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify the relative proportions of the spacing intervals between the closed annular structures (137) of Nakada to be equal as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Nakada is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.
Finally, the proposed “equal intervals” modification would also be obvious because it has been held that choosing from a finite number of identified, predictable solutions (i.e. one skilled in the art would recognize that there are only two predictable solutions regarding the interval spacings [e.g. equal or unequal]) with a reasonable expectation of success (e.g. regarding forming a crack-inhibition layer in a display device) meets the basic requirements for a prima facie case of obviousness. (See MPEP § 2143)

Regarding Claim 18, Nakada teaches the display substrate according to claim 2.
Nakada may not explicitly teach:
that a width of the at least one closed annular structure (137) ranges from 5μm to 15μm, and a height of the at least one closed annular structure (137) in a direction vertical to the base substrate (101) ranges from 10μm to 20μm.
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form closed annular structure (137) of Nakada having a width and height in the ranges as claimed, because it has been held that where general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (e.g. in this case one skilled in the art would obviously be motivated to optimize the stress-relieving properties of the crack-inhibition layer; see also MPEP § 2144.05 regarding obviousness of claimed ranges).

Regarding Claim 20, Nakada teaches the display substrate according to claim 4, wherein the non-display region (115) comprises a first annular region (e.g. including outer 137 further from display region 102) and a second annular region (e.g. including inner 137 nearer display region 102) that respectively surround the display region (102), the first annular region (outer 137) is sleeved to a side of the second annular region (inner 137) distal from the display region (102), the metal structure (outer 137) is disposed in the first annular region (outer 137), and a gap exists between the metal structure (outer 137) and a film layer (154) structure disposed in the second annular region (inner 137); 
wherein the display substrate further comprises a conductive structure (inner 137) disposed in the second annular region (inner 137), the metal structure (outer 137) and the conductive structure (inner 137) are disposed on the same layer (132), and a preparation material (see ¶ [0122, 218]) of the metal structure (outer 137) is as same as that of the conductive structure (inner 137; see also Nakada ¶ [0218] teaching “the second crack inhibiting layer 137 is formed using the same material as the gate electrode 133… so as not to increase the number of steps”);
wherein a preparation material of the metal structure (outer 137) comprises at least one of molybdenum, titanium, aluminum and silver (see ¶ [0122, 218]); and
wherein a preparation material of the protective layer (141) comprises polyimide (e.g. Nakada 153; see ¶ [0107, 118]).
Furthermore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the protective layer (141) of Nakada comprising polyimide and the metal structure (137) comprising one of molybdenum, titanium, aluminum and silver, because Nakada demonstrates that these materials are art-recognized equivalents used for the same purposes as either a sealing/protective layer or gate wiring layer, respectively, in OLED display devices. (See MPEP § 2144.06-07)

Regarding Claim 21, Nakada teaches the display substrate according to claim 1, wherein the non-display region (115) comprises a first annular region (e.g. including outer 137 further from display region 102) and a second annular region (e.g. including inner 137 nearer display region 102) that respectively surround the display region (102), the first annular region (outer 137) is sleeved to a side of the second annular region (inner 137) distal from the display region, the display region (102) and the second annular region (inner 137) form a package region (inner 137) of the display substrate together, the metal structure (outer 137) is disposed in the first annular region (outer 137), a gate wiring (inner 137; see again ¶ [0218]) is disposed in the second annular region (inner 137), the metal structure (outer 137) and the gate wiring (inner 137) are disposed on the same layer (132) and arranged at intervals, such that a gap between the metal structure (outer 137) and the gate wiring (inner 137) prevents a crack on the metal structure (outer 137) from extending to the package region (inner 137; see again ¶ [0218]).

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 10 have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s claim amendments filed 07/15/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew E. Gordon/Primary Examiner, Art Unit 2892